DETAILED ACTION
This is the Office action based on the 16/709251 application filed December 10, 2019, and in response to applicant’s argument/remark filed on November 11, 2021.  Claims 1-17 and 19-38 are currently pending and have been considered below.  Applicant’s cancellation of claim 18 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Claim 1 recites the feature “performing a first step of a non-selective etching as to layers of the stack to produce a first portion of the cavity”.   The specification discloses in paragraph 0059 that “(t)his first etching step is a non-selective etching, that is to say that the layers of the stack 10, here the layers 6 and 8, are etched substantially at the same speed”.  Therefore, for the purpose of examining the above feature will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the feature “forming a cavity that traverses the stack of layers, wherein forming the cavity comprises:
performing a first step of a non-selective etching as to layers of the stack to produce a first portion of the cavity having a depth which does not reach an upper surface of the first portion of the bottom layer; and
performing a second step of a selective etching as to a layer of the stack which covers the bottom layer to produce a second portion of the cavity that reaches at least the upper surface of the first portion, wherein the second portion of the cavity is vertically in line with the first portion of the bottom layer” (emphasis added).  The phrase “selective etching as to a layer of the stack” is interpreted as etching a layer of the stack selectively.        The specification discloses in paragraph 0071 that “(s)elective etching should be understood as an etching method that is adapted to selectively etch a first material with respect to a second material, i.e. adapted to etch the first material at least twice as fast as the second material, preferably at least three times as fast”.  Since claim 1 does not recite the “second material” that is the basis of the selectivity, i.e. the etching selectively above it is well known in the art, such as Leban (U.S. Pat. 5229785) disclosing etching layer 22 selectively with respect to a photoresist mask layer 24 that is formed above it.  Maas et al (U.S. Pat. 5039623) discloses selective etching layer 240a that is lateral with respect to layer 241b (Fig. 21; Col. 11, Lines 45-49), while Takahashi (U.S. PGPub. 20210358925) discloses selective etching layers 52 that surrounds layer 50 ([0121], Fig. 7 and 8) and Takahashi (U.S. PGPub. 20150371830) discloses selective etching layers 104 with respect to both layer 106 above it and layer 102 below it (Fig. 2, [0024]).       Since claim 1 is open-ended, i.e. “(a) method, comprising” and “a stack of layers including”, it does not exclude forming a second layer in addition to the stack of layers, or a third layer in addition to the top layer and the bottom layer within the stack.  Thus, the selective etching may be etching the top layer selective with respect to the second layer, the third layer or the bottom layer.          It is noted that performing a selective etching requires careful process optimization 
Claim 19 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 19 recite the feature “performing a second step of a selective etching to produce a second portion of the cavity”.    Since the method and the stack of layers is open-ended, i.e. i.e. “(a) method, comprising” and “a stack of layers including”, claim 19 does not exclude forming a third layer in addition to the stack of layers, or a fourth layer to be present in addition to the first and second layers within the stack.  Thus, the selective etching may be etching the second layer selective with respect to the first layer, the third layer or the fourth layer.          The specification discloses in paragraph 0071 that “(s)elective etching should be understood as an etching method that is adapted to selectively etch a first material with respect to a second material, i.e. adapted to etch the first material at least twice as fast as the second material, preferably at least three times as fast”.   It is noted that Claim 19 
Claim 28 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 28, which depends on claim 19, recites “performing the second step uses an etch that is selective as to a material used to form the second layer of the stack”.  Claim 19 recites “performing a first step of a non-selective etching to produce a first portion of the cavity having a depth which does not reach the top surface of the first layer at the first portion”.  Thus, at the end of the first step of the non-selective etching a portion of the second layer remains over the first 
Claim 38 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 38, which depends on claim 29, recites “performing the second step uses an etch that is selective as to a material used to form the second layer of the stack”.  Claim 29 recites “performing a first step of a non-selective etching to produce a first portion of the cavity having a depth which does not reach the top surface of the first layer at the first portion”.  Thus, at the end of the first step of the non-selective etching a portion of the second layer remains over the first layer, and the second step of the selective-etching selectively etches the remaining portion of the second layer with respect to the second layer.  One of ordinary skill in the art would not be clear how to selectively etch a material with respect to itself.        For the purpose of examining the above feature will be interpreted as any layer etched by the selective etching is etched at an etch rate at least twice as fast as a pre-determined layer.
Claim 29 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 29 recite the feature “performing a second step of a selective etching to produce a second portion of the cavity”.  Since the method and the stack of layers is open-ended, i.e. i.e. “(a) method, comprising” and “a stack of layers including”, claim 19 does not exclude forming a third layer in addition to the stack of layers, or a fourth layer to be present in addition to the first and second layers within the stack.  Thus, the selective etching may be etching the second layer selective with respect to the first layer, the third layer or the fourth layer.          The specification discloses in paragraph 0071 that “(s)elective etching should be understood as an etching method that is adapted to selectively etch a first material with respect to a second material, i.e. adapted to etch the first material at least twice as fast as the second material, preferably at least three times as fast”.  It is noted that Claim 19 does not identify either the “first material” nor the “second material” in the selective etching.  Since claim 19 does not recite the “second material” that is the basis of the selectivity, i.e. the etching selectively is with respect to which material ?, one of ordinary skill in the art would not be clear how to perform the selective etching.         It is noted that performing a selective etching requires careful process optimization (etching chemistry, pressure, temperature, etc.) depending on the materials to be selectively etched and the reference material.  For example, a process that selectively etch silicon oxide with respect to silicon nitride would be much different than a process that selectively etch silicon nitride with respect to silicon oxide.  Thus, one of skill in the art would not be clear how to perform the selective etching without knowing both the 
Claims 2-17, 20-28 and 30-38 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 1, 19 or 29. 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 5, 11-12, 19 and 24-25 rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Colburn et al. (U.S. PGPub. No. 20060258159), hereinafter “Colburn”:--Claims 1, 5 : Colburn teaches a method of forming an air bridge to isolate interconnect layers ([0006]), comprising:forming layer 4110 over a substrate, wherein layer 4110 is made solely of a dielectric material, wherein layer 4110 includes a first portion having a larger thickness than a second portion outside the first portion;forming layers 4130, 4140, 4150,  in this sequence, over the layer 4110, wherein layers 4130 is made solely of a dielectric material, and wherein layers 4140 and 4150 are identical (Fig. 4a, [0049]);.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3, 9, 13, 14, 17, 22 and 28 rejected under 35 U.S.C. 103 as obvious over Colburn:--Claim 3: Fig. 4d-e that the second etching removes layers 4150 and 4160, while only partly etches into layer 4110.  Since the depth of etching into layer 4110 is less than the thickness of layers 4150 and 4160, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the second etching such that layer 4110 is etched slower than the layer 4150/4160--Claims 9, 22: Colburn teaches a method of forming an air bridge to isolate the interconnect layers as above.  Colburn fails to teach the first portion of layer 4110 has a thickness of less than three times a thickness of the second portion.However, since Fig. 4a shows that the first portion is less than three times a thickness of the second portion, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the layer 4110 such that the first portion is less than three times a thickness of the second portion.--Claim 13: Colburn teaches that a structure similar to layer 4110 may be formed by forming a first layer PA1-110 and second layer PA1-120 made of the same material, then etching a portion of layer PA1-120 to form the structure having the first portion thicker than the second portion (Fig. 1a-1g).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the layer 
 Claims 16, 27 rejected under 35 U.S.C. 103 as obvious over Colburn as applied to claims 1 and 19 above, and further in view of Colburn et al. (U.S. PGPub. No. 20040127001), hereinafter “Colburn’001”:--Claims 16, 27: Colburn teaches a method of forming an air bridge as above.  Colburn further teach to perform a third etching to extend the air bridge in layer 4110 (Fig. 4g), and that the air bridge has a lower dielectric constant than the dielectric [0006]), but fails to teach the etching of the air bridge completely etches through layer 4110.Colburn’001, also directed to forming an air bridge by etching into a dielectric layer, teaches that the etching may extend through the dielectric layer (Fig. 4f).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform the third 

Claims 8, 10, 21 and 23 rejected under 35 U.S.C. 103 as obvious over Colburn as applied to claims 1 and 19 above, and further in view of Noguchi et al. (U.S. PGPub. No. 20060220003), hereinafter “Noguchi”:--Claims 8, 10, 21 and 23: Colburn teaches a method of forming an air bridge within an interlevel dielectric layer (ILD) as above ([0006]).  Colburn fails to teach the thickness of the ILD layer.Noguchi teaches that an ILD layer may have a thickness 100 nm to 1 µm ([0074]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form a layer 4110 having a thickness of about a100 nm to 1 µm in the invention of Colburn because Colburn is silent about the thickness of the ILD layer and Noguchi teaches that such ILD layer may have such thickness.  It is noted that this overlaps the ranges recited in claims 8, 10, 21 and 23. 
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered as follows:--Regarding Applicant’s argument that it is well understood that “selective etch is provided to minimize, if not eliminate, attack on the underlying surface when attacking the overlying layer”, citing Van Zant, this argument is not persuasive.  It is noted that above it is well known in the art, such as Leban (U.S. Pat. 5229785) disclosing etching layer 22 selectively with respect to a photoresist mask layer 24 that is formed above it.  Maas et al (U.S. Pat. 5039623) discloses selective etching layer 240a that is lateral with respect to layer 241b (Fig. 21; Col. 11, Lines 45-49), while Takahashi (U.S. PGPub. 20210358925) discloses selective etching layers 52 that surrounds layer 50 ([0121], Fig. 7 and 8) and Takahashi (U.S. PGPub. 20150371830) discloses selective etching layers 104 with respect to both layer 106 above and layer 102 below  (Fig. 2, [0024]).     Therefore, claims 1, 19 and 29 are indefinite, and the rejections under 35 U.S.C. 112(b) are maintained.      Furthermore, since a selective etching may be selective with respect to any layer, and not necessarily an underlying layer, Applicant’s argument that Colburn does not teach the claimed selective etching because the etching taught by Colburn is selective to a layer above and not an underlying layer is not correct.  Rejections based on Colburn are maintained.  --Regarding Applicant’s argument that the etch performed in Fig. 4d is selective, please see Claim Interpretation above.  According to the interpretation, the etch performed in Fig. 4d is non-selective because it etches layers 4150 and 4160 at substantially the same speed.  It is noted that the specification discloses in paragraph 0059, “(t)his first etching step is a non-selective etching, that is to say that the layers of the stack 10, here 

Conclusion
The same ground of rejection are maintained.  THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713